
	

113 HR 849 IH: Sequestration Relief Act of 2013
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 849
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Smith of
			 Washington (for himself, Mr. Brady of
			 Pennsylvania, and Mr.
			 Gallego) introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to eliminate the section 251A sequestrations and to reduce
		  the security and nonsecurity discretionary spending limits by $320 billion from
		  fiscal year 2014 through fiscal year 2021, and to suspend the statutory limit
		  on the public debt until February 1, 2017.
	
	
		1.Short titleThis Act may be cited as the
			 Sequestration Relief Act of
			 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Congress must
			 enact a comprehensive, deficit reduction plan to solve the country’s fiscal
			 challenges and to promote national security, economic stability, and the
			 continued growth and prosperity of the United States.
				(2)The keys to a
			 comprehensive, deficit reduction solution are increased revenues and changes in
			 mandatory spending.
				(3)The Budget Control
			 Act of 2011 was enacted to avert a default on Federal debt obligations, and it
			 reduced discretionary spending by approximately $1 trillion through fiscal year
			 2021.
				(4)Because the Joint
			 Select Committee on Deficit Reduction failed to recommend legislation providing
			 an additional $1.2 trillion in deficit reduction, Federal law mandates that the
			 additional savings be sequestered.
				(5)Sequestration was
			 designed as a forcing mechanism for an agreement on a comprehensive, deficit
			 reduction plan. It has failed to produce the intended results.
				(6)It no longer makes
			 sense to rely on sequestration as a forcing mechanism for a balanced solution.
			 The costs to our government and to the economy are too great.
				(7)Under
			 sequestration, automatic, indiscriminate cuts would be applied, through fiscal
			 year 2021, to a wide variety of discretionary spending programs to achieve $1.2
			 trillion in savings, forestalling the sound planning needed for prudent and
			 meaningful investments in national security, the workforce, transportation
			 infrastructure, education, health care, public safety, housing, innovation,
			 small business development, and many other facets of enduring national
			 strength.
				(8)Even the prospect
			 of sequestration is disruptive to regular order and to the congressional
			 appropriations process, and it fosters damaging economic uncertainty, while
			 short-term solutions only suspend the prospect and continue to undermine the
			 certainty needed for economic recovery.
				(9)Therefore,
			 Congress must eliminate the threat of sequestration.
				(10)Given the
			 magnitude of the Federal deficit, it is likely that additional cuts to
			 discretionary spending will be necessary for a comprehensive deficit reduction
			 solution.
				(11)Congress must
			 establish a manageable, long-term discretionary spending plan. An additional
			 $320 billion in targetable cuts to discretionary appropriations from fiscal
			 year 2014 through fiscal year 2021 represents one-third of the net amount that
			 would have been indiscriminately cut by sequestration over fiscal years 2013
			 through 2021.
				(12)It is recognized
			 that a reduction of $167 billion to discretionary appropriations within budget
			 function 050 from fiscal year 2014 through fiscal year 2021 will affect the
			 National Military Strategy. The Department of Defense is highly encouraged to
			 revisit its current strategic guidance and to work closely with Congress in
			 building a new National Military Strategy that accounts for available resource
			 levels.
				(b)PurposesThe purposes of this Act are to—
				(1)eliminate the
			 threat of sequestration to the American economy;
				(2)offer the Federal
			 Government, industry, and the American people the predictability that economic
			 recovery demands;
				(3)enable the
			 Congress to pass appropriations legislation in regular order with a clear
			 discretionary spending budget and grant the legislative and executive branches
			 of government the flexibility needed to identify and implement specific
			 discretionary spending reductions in a responsible and deliberate manner;
			 and
				(4)provide a
			 practicable, long-term discretionary spending plan that will contribute to a
			 comprehensive, balanced, long-term, deficit reduction solution that includes
			 affordable revisions to mandatory spending and new revenues.
				3.Repeal of section 251A
			 sequestrationsSection 251A of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 repealed.
		4.$320 billion
			 reduction in discretionary spending limitsThe discretionary spending limits set forth
			 in paragraphs (3) through (10) of section 251(c) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 are amended to read as follows:
			
				(3)for fiscal year
				2014—
					(A)for the security
				category, $546,000,000,000 in budget authority; and
					(B)for the
				nonsecurity category, $501,000,000,000 in budget authority;
					(4)with respect to
				fiscal year 2015—
					(A)for the security
				category, $550,000,000,000 in new budget authority; and
					(B)for the
				nonsecurity category, $505,000,000,000 in new budget authority;
					(5)with respect to
				fiscal year 2016—
					(A)for the security
				category, $559,000,000,000 in new budget authority; and
					(B)for the
				nonsecurity category, $513,000,000,000 in new budget authority;
					(6)with respect to
				fiscal year 2017—
					(A)for the security
				category, $569,000,000,000 in new budget authority; and
					(B)for the
				nonsecurity category, $522,000,000,000 in new budget authority;
					(7)with respect to
				fiscal year 2018—
					(A)for the security
				category, $579,000,000,000 in new budget authority; and
					(B)for the
				nonsecurity category, $531,000,000,000 in new budget authority;
					(8)with respect to
				fiscal year 2019—
					(A)for the security
				category, $589,500,000,000 in new budget authority; and
					(B)for the
				nonsecurity category, $541,000,000,000 in new budget authority;
					(9)with respect to
				fiscal year 2020—
					(A)for the security
				category, $602,500,000,000 in new budget authority; and
					(B)for the
				nonsecurity category, $553,000,000,000 in new budget authority;
					(10)with respect to
				fiscal year 2021—
					(A)for the security
				category, $616,000,000,000 in new budget authority; and
					(B)for the
				nonsecurity category, $565,000,000,000 in new budget
				authority;
					.
		5.Definition of
			 security categorySection
			 250(c)(4)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 is amended to read as follows:
			
				(B)(i)For fiscal years 2012
				and 2013, the term security category means discretionary
				appropriations associated with agency budgets for the Department of Defense,
				the Department of Homeland Security, the Department of Veterans Affairs, the
				National Nuclear Security Administration, the intelligence community management
				account (95–0401–0–1–054), and all budget accounts in budget function 150
				(international affairs).
					(ii)For fiscal years 2014 through 2021,
				the term security category means discretionary appropriations in
				budget function 050 (national
				defense).
					.
		6.Suspension of
			 statutory limit on the public debt until February 1, 2017Section 2 of the No Budget, No Pay Act of
			 2013 is amended—
			(1)in subsection (a),
			 by striking May 18, 2013 and inserting January 31,
			 2017; and
			(2)in subsection (b),
			 by striking May 19, 2013 each place it appears and inserting
			 February 1, 2017.
			
